              Case 20-50541-JTD         Doc 6-4     Filed 10/27/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                        : Chapter 11
                                              :
OREXIGEN THERAPEUTICS, INC.,                  : Case No. 18-10518 (JTD)
                                              :
               Debtor.                        :
                                              :
PROVINCE, INC., AS WIND DOWN                  :
ADMINISTRATOR OF THE                          :
OREXIGEN WIND DOWN ENTITY,                    :
                                              :
               Plaintiff,                     :
                                              : Adv. Pro. No. 20-50541 (JTD)
         v.                                   :
                                              :
FREDERIC W. COOK & CO., INC.,                 :
                                              :
               Defendant                      :
                                      CERTIFICATE OF SERVICE
         I, Gregory F. Fischer, Esq. hereby certify that on October 27, 2020, I caused to be served a

copy of the foregoing document electronically upon all parties entered on the Court’s

Electronic Case Filing System for this case and via First Class mail, upon:

                            Frederic W. Cook & Co., Inc.
                            attn.: President, CEO or other Officer
                            4685 Third Ave., 28th Floor
                            New York, NY 10017

Dated: October 27, 2020                      COZEN O’CONNOR

                                             /s/ Gregory F. Fischer
                                             Gregory F. Fischer (No. 5269)
                                             1201 N. Market Street, Suite 1001
                                             Wilmington, DE 19801
                                             T: (302) 295-2000; F: (302) 295-2013
                                             gfischer@cozen.com

                                             Counsel for the Wind Down Administrator
